OVERTON, Justice.
This cause is before us on petition for writ of certiorari to review the decision of the Second District Court of Appeal reported at 303 So.2d 89 (Fla.App.2d 1974). The decision sought to be reviewed conflicts with Lyles v. State, 299 So.2d 146 (Fla.App.1st 1974).
At issue is the failure of the trial judge to properly determine a factual basis for the guilty plea, as required in Rule of Criminal Procedure 3.170(j). The Second District certified, as being of great public interest, the same question as is set forth in Williams v. State, 316 So.2d 267 (Fla.1975), and Hall v. State, 316 So.2d 279 (Fla.1975). We have jurisdiction under Article V, Section 3(b)(3), Florida Constitution.
We have examined the record in this cause, which establishes that this was a non-negotiated plea made voluntarily by the defendant with knowledge of the consequences. The record fails to establish a factual basis for the plea. There has been no showing, however, of any kind of prejudice or manifest injustice by the defend*282ant. Williams v. State, supra, is therefore controlling. The decision of the District Court is affirmed.
, It is so ordered.
ADKINS, C. J., ROBERTS and ENGLAND, JJ., and CARLISLE, Circuit Judge, concur.